Citation Nr: 1646006	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-28 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for low back spondylosis with degenerative disc disease (back disability). 

2. Entitlement to a compensable rating for costochondritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1986 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

In a May 2016 rating decision, the RO granted service connection for sciatica of the left and right lower extremities, secondary to the Veteran's service-connected back disability, effective February 19, 2016.  The Veteran has not appealed any aspect of  this decision.  The RO expressly informed him in the rating decision that this issue was not part of his pending appeal.  Therefore, the Board will not take jurisdiction over it. 


FINDINGS OF FACT

1. The Veteran's back disability is manifested by flexion to 70 degrees with pain, stiffness, and pain. 

2. The Veteran's costochondritis is asymptomatic and in remission. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 10 percent for the back disability have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2015).

2. The criteria for a compensable disability rating for costochondritis have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, 4.73, Diagnostic Codes 5299-5297, 5321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's back disability is currently rated as 10 percent under Diagnostic Code 5242 for degenerative arthritis of the spine, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The current 10 percent rating is assigned for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

To warrant a rating in excess of 10 percent for the low back disability, the evidence must show: forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour (20 percent); favorable ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine 30 degrees or less (40 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); or unfavorable ankylosis of the entire spine (100 percent).  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  Note (1) mandates that any associated objective neurologic abnormality must be evaluated separately under the appropriate diagnostic code. 

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, swelling, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca, 8 Vet. App. at 204-207.  Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The Veteran's costochondritis is rated under Diagnostic Codes 5299-5297.  Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The diagnostic code for the service-connected disability is after the hyphen.  Diagnostic Code 5299 conveys that the service-connected disability is not listed in the Schedule for Rating Disabilities.  Id.  Here, because there is no specific diagnostic code for costochondritis, the Veteran's condition is rated by analogy under Diagnostic Code 5297, which governs rib removal.

Costochondritis is an "inflammation and associated tenderness of the cartilage (i.e., the costochondral joints) that attaches the front of the ribs to the breastbone."  Gale Encyclopedia of Medicine (4th ed. 2012).  Accordingly, costochondritis may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, or alternatively as a muscle disability under 38 C.F.R. § 4.73.  Diagnostic Code 5297, under which the Veteran is currently rated, states that removal of one rib or resection of two or more ribs without regeneration warrants a 10 percent disability rating.  A 20 percent rating requires removal of two ribs.  Removal of three or four ribs warrants a 30 percent rating. A 40 percent rating is assigned for removal of five or six ribs. Removal of more than six ribs warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2015). 

The Veteran could also be rated by analogy as an injury to Muscle Group XXI, the muscles of respiration of the thoracic muscle group.  Under that code, a slight injury warrants a noncompensable evaluation.  A moderate injury warrants a 10 percent rating.  A moderately severe or severe injury warrants a 20 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5321.



Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy. The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement. It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  See 38 C.F.R. §§ 4.47-4.51, 4.54.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased Rating Analysis for the Back Disability Claim

The Veteran contends that he is entitled to a rating in excess of 10 percent for his back disability because it causes continuous pain, stiffness, fatigue, spasms, decreased motion, numbness, and difficulty walking.  He also contends that he walks with a noticeable limp and incorrect posture. 

The Veteran's VA medical records are associated with the file.  In June 2010, the Veteran was treated for exacerbation of his lower back pain and muscle spasms.  His gait was indicated as steady.  In July 2010, the Veteran was diagnosed with mild degenerative joint disease of the spine and arthralgia in his back and legs.  In August 2011, he presented to VA with flare-ups of his chronic back pain.  The Veteran complained of back spasms in April 2012.  Subsequent records show treatment for complaints of back pain, but not muscle spasms, and they indicate that his gait is steady and normal.  A September 2015 assessment shows that the Veteran's neurological responses, including strength and sensation, were normal.  

The Veteran was afforded a VA examination in May 2010 to assist in assessing the severity of his back disability.  At the time of the examination, the Veteran reported experiencing pain that radiates to his legs, stiffness, fatigue, spasms, decreased motion, and numbness, and weakness of the spine, leg, and foot, but no paresthesia, bowel problems, or erectile dysfunction.  He also reported experiencing flare-ups, during which movement is impaired.  A physical examination revealed a normal posture, steady gait, and tenderness, but there was no evidence of radiating pain on movement, muscle spasms, weakness, muscle atrophy, or guarding.  The Veteran does not use assistive devices for ambulation.  Range of motion testing showed flexion to 70 degrees with pain, extension to 20 degrees with pain, and the ability to perform repetitive movements without additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  A related neurological examination revealed no sensory deficits, normal reflexes, and normal strength.  Although the Veteran complained of urinary frequency and urgency, the examiner opined that these symptoms were unrelated to his back disability.    

The Veteran was afforded another VA examination in February 2016.  He  reported experiencing flare-ups that manifested as stiffness, particularly in the morning, but did not report functional impairment.  Range of motion testing showed flexion to 90 degrees and extension to 30 degrees, with no objective evidence of pain noted.  The Veteran was able to perform repetitive-use testing and there was no additional loss of function or range of motion after three repetitions.  The examiner did note that pain significantly limited functional ability with repeated use over time, but when asked to describe the limitation in terms of range of motion, the examiner indicated flexion to 90 degrees and extension to 30 degrees, which is normal.  After physical examination, the examiner reported that the Veteran had normal muscle strength, normal reflexes, and intact sensation, and did not have tenderness, guarding, muscle spasm, or muscle atrophy.  A radiculopathy assessment showed mild intermittent pain and moderate paresthesias in the right and left lower extremities, affecting the bilateral sciatic nerves.  There was no evidence of arthritis, IVDS or ankylosis, and the Veteran did not require assistive devices.

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the back disability.  The Veteran's flexion is, at worst, 70 degrees with pain and there is no evidence of IVDS or ankylosis.  

Additionally, the Veteran has been separately rated for his bilateral radiculopathy and the evidence does not show any other neurologic abnormalities.  When the Veteran filed his appeal, he argued that at that time he had neurological issues with radiating pain.  However, the 2010 examination revealed no sensory deficits or motor weakness.  The examiner expressly found there were no signs of disc disease with chronic and permanent nerve root involvement.

The Board also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran reports stiffness, fatigue, and pain, these symptoms do not produce functional loss that is manifested by adequate evidence of disabling pathology.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38.  For example, the Veteran's symptoms do not cause additional limitation of motion or other functional impairment, he does not require the use of assistive devices, and VA examinations and medical records show a normal posture and steady gait, without any muscle atrophy.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that he is not entitled to a rating in excess of 10 percent for his service-connected back disability. 


Increased Rating Analysis for the Costochondritis Claim

The Veteran contends that he is entitled to a compensable rating for costochondritis because he experiences chronic chest pain and difficulty breathing. 

In May 2010, the Veteran presented to VA with complaints of chest pain.  Upon examination, respirations were within normal limits, but there was discomfort to palpation over the anterior chest wall.  He presented to VA again in July 2010 for a routine visit.  A review of systems showed no chest pain or shortness of breath, but the Veteran complained of arthralgias in his back, chest, and legs.  It was theorized that his chest pain was due to GERD or anxiety.  An August 2010 record revealed that he did not show for a stress test but that his chest pain had resolved and he was continued on Prilosec and anti-anxiety medication.  

In October 2011, the Veteran presented with complaints of chills and a pleuritic chest pain.  It was noted that he smokes half of a pack of cigarettes per day and that his cough was productive.  A review of systems revealed no chest pain or shortness of breath, and he was diagnosed with an upper respiratory infection with likely bronchitis.  A chest x-ray revealed normal results.  In April 2013, the Veteran complained of chest pains after running out of acid reflux medication.  He presented to emergency care in September 2015 and underwent a pain assessment, during which he denied chest pain.  In March 2016, the Veteran complained of headaches, abdominal pain, chest pain, and low back pain.  He was admitted to emergency care, and subsequent records from that day show that he denied chest pain.  The Veteran was later discharged with diagnoses of lower back pain and possible prostatitis. 

The Veteran was afforded a VA examination in May 2010 to assist in assessing the severity of his costochondritis.  At the examination, the Veteran reported experiencing burning, aching, oppressing, and sharp pain that is exacerbated by physical activity and stress.  Physical examination and x-rays of the ribs were normal, and the examiner opined that "[a]t this time, the [Veteran's] condition is in remission."

The Veteran was afforded a VA Muscle Injuries examination in February 2016.  It was noted that he previously had an injury to both sides of the thoracic muscle group, but he had no current signs or symptoms attributable to the muscle injury.  Physical examination revealed normal muscle strength and no evidence of muscle atrophy, and x-rays were normal.  The examiner concluded that the Veteran's condition was asymptomatic.  

In light of the medical and lay evidence, the Board finds that the Veteran's costochondritis does not warrant a compensable rating.  The Board relied heavily on the May 2010 and February 2016 VA medical opinions in making this determination.  While the Board acknowledges the Veteran's competent statements regarding his symptoms, the Board finds that they are contradicted by contemporaneous medical records which show few treatment records related to costochondritis and explicit denials of chest pain during many visits.  The records that did address complaints of chest pain related it to anxiety or acid reflux.  For these reasons, a compensable rating is not warranted. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted.  The Veteran's service-connected back disability is manifested by signs and symptoms such as back pain and stiffness.  His costochondritis, currently in remission, is otherwise manifested by symptoms of chest pain.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule.  38 C.F.R. § 4.71a.  Additionally, the Veteran's radiculopathy has been separately rated.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not show, and the Veteran has not alleged, that his back disability and costochondritis have rendered him unemployable.  Thus, the issue has not been raised in this case.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, VA medical records, and lay statements.  The Veteran was also afforded several VA compensation and pension examinations to assist in determining the severity of his disabilities.  The May 2010 and February 2016 examinations were adequate because they were performed by appropriate medical providers, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Finally, all due process considerations have been met.  No new evidence was received following the March 2016 Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.

ORDER

Entitlement to a rating in excess of 10 percent for the back disability is denied.

Entitlement to a compensable rating for costochondritis is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


